Citation Nr: 0707278	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic hypertension.  

2.  Entitlement to service connection for a chronic 
disability manifested by hyperglycemia.  

3.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral spine degenerative disc disease and 
spondylosis and lumbar strain, currently evaluated as 20 
percent disabling.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veterans right lower extremity 
radiculitis.  

5.  Entitlement to an increased disability evaluation for the 
veteran's weight gain and cushingoid habitus, currently 
evaluated as 10 percent disabling.  

6.  Whether the reduction of the disability evaluation for 
the veteran's bilateral diffuse anterior scleritis, dry eye 
syndrome, and mixed cataracts from 10 percent to 
noncompensable effective as September 1, 2005, was proper.  

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from April 1988 to 
November 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic hypertension; established service connection for 
right lower extremity radiculitis; assigned a 10 percent 
evaluation for that disability; recharacterized the veteran's 
service-connected lumbosacral spine disability as lumbosacral 
spine degenerative disc disease and spondylosis and lumbar 
strain; denied an evaluation in excess of 20 percent for that 
disability; and denied both service connection for a chronic 
disability manifested by hypoglycemia and an increased 
evaluation for the veteran's weight gain and cushingoid 
habitus.  In December 2004, the veteran submitted a notice of 
disagreement.  

In February 2005, the RO denied a total rating for 
compensation purposes based on individual unemployability.  
In April 2005, the veteran submitted a notice of disagreement 
with the denial of a total rating for compensation purposes 
based on individual unemployability.  In April 2005, the RO 
issued a statement of the case to the veteran and his 
accredited representative which addressed the issues of 
whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic hypertension; service connection for a chronic 
disability manifested by hyperglycemia; an initial evaluation 
in excess of 10 percent for the veteran's right lower 
extremity radiculitis, and increased evaluations for both his 
lumbosacral spine disability and his weight gain and 
cushingoid habitus.  In April 2005, the veteran submitted an 
Appeal to the Board (VA Form 9) from the November 2004 rating 
decision.  

In July 2005, the RO issued a statement of the case which 
addressed the issue of a total rating for compensation 
purposes based on individual unemployability.  In August 
2005, the RO, in pertinent part, reduced the evaluation for 
the veteran's bilateral diffuse anterior scleritis, dry eye 
syndrome, and mixed cataracts from 10 percent to 
noncompensable and effectuated the reduction as of September 
1, 2005.  In February 2006, the accredited representative 
submitted a substantive appeal from the denial of a total 
rating for compensation purposes based on individual 
unemployability.  In July 2006, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The July 2006 hearing transcript may be reasonably 
construed as a notice of disagreement with the August 2005 
rating decision reducing the evaluation for the veteran's 
bilateral diffuse anterior scleritis, dry eye syndrome, and 
mixed cataracts from 10 percent to noncompensable effective 
as of September 1, 2005. 

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
lower extremity radiculitis.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
evaluation in excess of 10 percent for the veteran's right 
lower extremity radiculitis.  The veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The issues of service connection for chronic hypertension and 
a chronic disability manifested by hyperglycemia; an initial 
evaluation in excess of 10 percent for the veteran's right 
lower extremity radiculitis; increased evaluations for both 
his weight gain and cushingoid habitus and his bilateral 
diffuse anterior scleritis, dry eye syndrome, and mixed 
cataracts; and a total rating for compensation purposes based 
on individual unemployability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In July 1998, the RO determined that the veteran had not 
presented a well-grounded claim of entitlement to service 
connection for chronic hypertension and denied the claim.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in September 1998.  The veteran did 
not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the July 1998 rating 
decision is relevant and probative of the issue at hand.  

3.  The veteran's lumbosacral spine disability has been shown 
to be objectively manifested by no more than lumbosacral 
degenerative disc disease and strain; lumbar spondylosis; a 
functional lumbar spine range of motion of flexion to 70 
degrees with pain, extension to 30 degrees with pain, lateral 
flexion to 30 degrees, and rotation to 30 degrees; and lumbar 
muscle spasm with an associated slight kyphotic curve.  


CONCLUSIONS OF LAW

1.  The July 1998 RO decision which denied service connection 
for chronic hypertension is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic hypertension has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2006).  

2.  The criteria for an evaluation in excess of 20 percent 
evaluation for the veteran's lumbosacral spine degenerative 
disc disease and spondylosis and lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic hypertension and his claim for 
an increased evaluation for his lumbosacral spine disability, 
the Board observes that the RO issued VCAA notices to the 
veteran in August 2004, November 2004, May 2005, October 
2005, and March 2006 which informed him of the evidence 
generally needed to support both an application to reopen a 
claim of entitlement to service connection, a claim for an 
increased evaluation, and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application and claim.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of service connection for chronic hypertension.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection for 
chronic hypertension given the favorable resolution below.  
As to the issue of an increased evaluation for the veteran's 
lumbosacral spine disability, a preponderance of the evidence 
is against his claim and any notice deficiency is thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

II.  Chronic Hypertension

A.  Prior RO Decision

In July 1998, the RO determined that the veteran had not 
presented a well-grounded claim of entitlement to service 
connection for chronic hypertension and denied the claim.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in September 1998.  The veteran did 
not submit a notice of disagreement with the decision.

The evidence considered by the RO in formulating its July 
1998 rating decision may be briefly summarized.  The 
veteran's service medical documentation was not of record.  
An undated VA Continuation Sheet (VAF 27-10(334)) received in 
November 1997 states that the veteran was diagnosed with 
hypertension at the Biloxi, Mississippi, Air Force hospital 
in November 1995.  The report of a January 1998 VA 
examination for compensation purposes relates that the 
veteran presented an inservice history of hypertension.  On 
cardiovascular evaluation, the examiner noted that the 
veteran had a "history of hypertension while he was on 
cyclosporine and prednisone" and his blood pressure 
"apparently went down when he was off medications."  The 
veteran was diagnosed with a "history of hypertensive 
readings in the past associated with weight gain and 
prednisone."  On contemporaneous ophthalmologic and 
neurologic evaluation, the veteran was noted to take 
anti-hypertensive medications.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1998 RO decision 
denying service connection for chronic hypertension consists 
of copies of the veteran's service medical records; VA 
examination and clinical documentation; private clinical 
documentation; the transcript of the July 2006 hearing before 
the undersigned Veterans Law Judge sitting at the RO; and 
written statements from the veteran.  An April 1997 naval 
medical evaluation board report states that an assessment of 
"mild hypertension" was advanced.  At the July 2006 hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
the veteran stated that he had been repeatedly found to 
exhibit hypertension during active service and elevated blood 
pressure readings when he attempted to donate blood following 
service separation. 

The Board finds that the copies of the veteran's service 
medical records and his hearing testimony constitute new and 
material evidence in that they are of such significance that 
they raise a reasonable possibility of substantiating the 
veteran's claim.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for chronic hypertension is reopened.  




III.  Lumbosacral Spine Disability

A.  Historical Review

The April 1997 naval medical board report indicates that the 
veteran was treated for increasing lower back pain in 1996.  
The report of the January 1998 VA examination for 
compensation purposes reflects that an assessment of low back 
pain secondary to the veteran's autoimmune disorder was 
advanced.  In July 1998, the RO established service 
connection for chronic low back pain and assigned a 20 
percent evaluation for that disability.  In November 2004, 
the RO recharacterized the veteran's lumbosacral spine 
disorder as lumbosacral spine degenerative disc disease and 
spondylosis, and lumbar strain evaluated as 20 percent 
disabling and granted a separate 10 percent evaluation for 
right lower extremity radiculitis under the provisions of 38 
C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5243, 8520.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25.  
Lumbar strain and lumbosacral spine limitation of motion are 
to be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a (2006).  

At a September 2004 VA examination for compensation purposes, 
the veteran complained of chronic low back pain which was 
exacerbated by walking and standing.  The veteran was 
observed to lean to the left while he walked.  On 
examination, the veteran exhibited a range of motion of the 
lumbosacral spine of flexion to 90 degrees with pain 
beginning at 70 degrees, extension to 30 degrees with pain, 
lateral flexion to 30 degrees, and lateral rotation to 30 
degrees; tenderness over the sacroiliac joints; lumbar spine 
muscle spasm; and a slight kyphotic curve "likely due to the 
spasm."  Contemporaneous magnetic resonance imaging studies 
of the lumbosacral spine revealed findings consistent with 
degenerative disc disease; a congenitally small canal, and 
lumbar spondylosis at L4-5 and L5-S1.  The veteran was 
diagnosed with lumbosacral strain with right lower extremity 
radiculitis; a congenitally small canal; and lumbar 
spondylosis.  

An April 2005 written statement from Jeffery J. Faimon, D.C., 
notes that the veteran complained of chronic low back pain.  
On examination, the veteran exhibited thoracic and lumbar 
spine limitation of motion and lower lumbar degeneration.  

In an undated written statement received in July 2006, the 
veteran conveyed that he experienced chronic low back pain.  
He related that he had lost several jobs due to his chronic 
back pain.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that his 
lumbosacral spine disability was manifested by chronic low 
back pain.  His lower back symptoms impaired his gait, his 
sleep, and his ability to sit and to stand for prolonged 
periods of time.  

The veteran's service-connected lumbosacral spine disability 
has been objectively shown to be manifested by no more than 
chronic lumbosacral degenerative disc disease and strain; 
lumbar spondylosis, a functional lumbar spine range of motion 
of flexion to 70 degrees with pain, extension to 30 degrees 
with pain, lateral flexion to 30 degrees, and rotation to 30 
degrees; and lumbar muscle spasm with an associated slight 
kyphotic curve.  Such findings merit the assignment of a 20 
percent evaluation under the provisions of General Rating 
Formula for Diseases and Injuries of the Spine.  In the 
absence of objective evidence of either forward flexion of 
the thoracolumbar spine to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months, the Board concludes that an evaluation in excess of 
20 percent evaluation is not warranted for the veteran's 
lumbosacral spine disability.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic hypertension is granted.  

An evaluation in excess of 20 percent for the veteran's 
lumbosacral spine degenerative disc disease and spondylosis 
and lumbar strain is denied.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic hypertension is 
to be determined following a de novo review of the entire 
record.  

In reviewing the veteran's November 1997 Certificate of 
Release or Discharge From Active Duty (DD Form 214), the 
Board notes that the veteran had three years, nine months, 
and five days active service prior to his April 1988 
enlistment or reenlistment in the Navy.  The record does not 
reflect that an attempt to verify such additional active 
service has been undertaken.  

The veteran's complete service medical documentation is not 
of record.  In December 2004, the veteran submitted copies of 
some of his service medical records including the April 1997 
naval medical board report.  The report specifically notes 
that the veteran was treated at the Keesler Air Force Base 
medical facility in 1995; the Louisiana State University 
medical facility in 1996; and Offutt Air Force Base medical 
facility in 1996.  The undated VA Continuation Sheet (VAF 
27-10 (334)) notes that the veteran was treated at the 
Biloxi, Mississippi, Air Force hospital in 1994 and 1995.  At 
the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that he had 
been treated at the Bethesda, Maryland, Naval Medical Center.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that he was 
found to have high blood pressure when he recently attempted 
to donate blood in Omaha, Nebraska.  He stated that clinical 
documentation of such findings was existent.  

The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

The veteran has not been afforded a recent VA examination for 
compensation purposes to determine whether he has chronic 
hypertension.  The report of the September 2004 VA 
examination for compensation purposes conveys that the 
veteran exhibited "a classic radiculitis to the right lower 
extremity which goes down to the mid-calf area and will be 
related to a L3-L4 herniated disc in his low back."  It is 
not evident from the clinical findings of record whether the 
veteran has any chronic right sciatic nerve abnormalities.  

The veteran's weight gain and cushingoid habitus has been 
evaluated by analogy to disfigurement of the head, the face, 
or the neck under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).  When rendering an evaluation 
under that diagnostic code, the adjudicator is required to 
take into consideration unretouched color photographs.  Such 
photographs are not of record.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that further evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

The veteran has submitted a timely NOD with the propriety of 
the reduction of the evaluation for his bilateral diffuse 
anterior scleritis, dry eye syndrome, and mixed cataracts 
from 10 percent to noncompensable effective as September 1, 
2005.  The RO has not issued a SOC to the veteran which 
addresses his NOD.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

In July 2006, the veteran submitted claims of entitlement to 
service connection for a chronic thyroid disorder and a 
chronic right knee disorder.  The RO has not had an 
opportunity to address the claims.  The Board finds that the 
issues of service connection for a chronic thyroid disorder 
and a chronic right knee disorder are inextricably 
intertwined with the issue of the veteran's entitlement to a 
total rating for compensation purposes based on individual 
unemployability given that determinations as to total ratings 
under 38 C.F.R. § 4.16 require an accurate assessment of the 
industrial and functional impairment associated with all of 
the veteran's service-connected disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's three years, nine months, and 
five days of active service prior to his 
April 1988 enlistment or reenlistment in 
the Navy and (2) forward all available 
service medical records associated with 
such service for incorporation into the 
record.  If no additional active service 
is verified and/or no additional service 
medical records are located, a written 
statement to that effect should be 
requested for incorporation into the 
record.  

3.  Request that a search be made of the 
records of the Keesler Air Force Base 
medical facility, the Offutt Air Force 
Base medical facility, the Biloxi, 
Mississippi, Air Force hospital, and the 
Bethesda, Maryland, Naval Medical Center 
for any documentation pertaining to 
treatment of the veteran between 1994 and 
1997.  All material produced by the 
requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that 
effect should be incorporated into the 
claims file.  

4.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his claimed 
chronic hypertension and chronic 
disability manifested by hyperglycemia 
and service-connected right lower 
extremity radiculitis and weight gain and 
cushingoid habitus including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the Louisiana State 
University medical facility and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

5.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of his claimed chronic 
hypertension and chronic disability 
manifested by hyperglycemia and 
service-connected right lower extremity 
radiculitis and weight gain and 
cushingoid habitus.  All indicated tests 
and studies, including unretouched color 
photographs, should be accomplished and 
the findings then reported in detail.  
The examiner or examiners should 
specifically state whether the veteran 
has (1) chronic hypertension and (2) any 
chronic right sciatic nerve 
abnormalities.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hypertension originated during 
active service; is in any other way 
causally related to active service; 
or is etiologically related to or 
increased in severity as the result 
of the veteran's service-connected 
disabilities.  

b. Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
disability manifested by 
hyperglycemia originated during 
active service; is in any other way 
causally related to active service; 
or is etiologically related to or 
increased in severity as the result 
of the veteran's service-connected 
disabilities.   

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

6.  Then adjudicate the veteran's 
entitlement to service connection for 
both a chronic thyroid disorder and a 
chronic right knee disorder.  The veteran 
and his accredited representative should 
be informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

7  Then issue a statement of the case to 
the veteran and his accredited 
representative which addresses the issue 
of whether the reduction of the 
evaluation for the veteran's bilateral 
diffuse anterior scleritis, dry eye 
syndrome, and mixed cataracts from 10 
percent to noncompensable effective as 
September 1, 2005, was proper.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC.  
8.  Then adjudicate the issue of service 
connection for chronic hypertension on a 
de novo basis and readjudicate the issues 
of service connection for a chronic 
disability manifested by hyperglycemia; 
an initial evaluation in excess of 10 
percent for the veteran's right lower 
extremity radiculitis; an increased 
evaluation for his weight gain and 
cushingoid habitus; and a total rating 
for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


